DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishikawa (JPH 07274318 A).

 Claim 1: Ishikawa discloses a heating, ventilation, and/or air conditioning unit (i.e., preamble, intended use), comprising: 
a housing (i.e., main body 1 used as housing) comprising a base wall (i.e., back plate 11 used as base wall); 
a first electrical component (i.e., power supply board 13) coupled to the base wall (i.e., 11); 
a panel (i.e., lid 2 used as panel) movably coupled to the housing (i.e.,1), wherein the panel (i.e., 2) is configured to transition between a closed configuration that defines an air gap (i.e., air gap is formed between 2 and 11 in closed configuration) between the panel (i.e., 2) and the base wall (i.e., 11) (i.e., concerning limitations "configured to transition between a closed configuration that defines an air gap between the panel and the base wall”; it is functional language) and that blocks access to the first electrical component (i.e., 13) and an open configuration that enables access to the first electrical component (i.e., 13) (i.e., concerning limitations " blocks access to the first electrical component and an open configuration that enables access to the first electrical component”; it is functional language); and 
a second electrical component (i.e., printed circuit board 8a/8b) coupled to the panel (i.e., 2), wherein the second electrical component (i.e., 8a/8b) is disposed on a side (i.e., inherent) of the panel (i.e., 2) opposite the air gap (i.e., air gap is formed between 2 and 11 in closed configuration) in the closed configuration of the panel (i.e., 2).  

Claim 3: Ishikawa discloses the apparatus as claimed in claim 1, wherein the panel (i.e., 2) is coupled to a first side wall (i.e., annotated by examiner in FIG.7) of the housing (i.e., 1) via a hinge (i.e., 16), and the panel (i.e., 2) is configured to rotate about the hinge (i.e., 16) and away from the base wall (i.e., 11) to enable access to the first electrical component (i.e., 13).  


    PNG
    media_image1.png
    518
    350
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    516
    576
    media_image2.png
    Greyscale













Claim 4: Ishikawa discloses the apparatus as claimed in claim 3, wherein the panel (i.e., 2) is configured to be releasably secured to a second side wall (i.e., annotated by examiner in FIG.7) in the closed configuration.  

[AltContent: arrow][AltContent: arrow][AltContent: textbox (First side wall)][AltContent: textbox (Second side wall)]
    PNG
    media_image3.png
    460
    414
    media_image3.png
    Greyscale


Claim 7: Ishikawa discloses the apparatus as claimed in claim 1, comprising a cover panel (i.e., 22/23) configured to couple to the housing (i.e., 1) with the panel (i.e., 2) in the closed configuration to block access to the panel (i.e., 2).  

Claim 8: Ishikawa discloses the apparatus as claimed in claim 1, wherein the base wall (i.e., 11) is fixedly coupled to a plurality of side walls (i.e., annotated by examiner in FIG.7) of the housing (i.e., 1).  
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (side walls)]
    PNG
    media_image3.png
    460
    414
    media_image3.png
    Greyscale


Claim 9: Ishikawa discloses the apparatus as claimed in claim 1, wherein the second electrical component (i.e., 8a/8b) is isolated from the air gap (i.e., air gap is formed between 2 and 11 in closed configuration) via the panel (i.e., 2) in the closed configuration.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 2, 10-16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa (JPH 07274318 A).

Claim 2: Ishikawa discloses the first electrical component and the second electrical component are constant voltage components (i.e., paragraph [5]), except for the first electrical component is a high voltage power component, and the second electrical component is a low voltage control component. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the apparatus of Ishikawa to optimize a high voltage power component and a low voltage control component as it is required depending on the number of incorporated various electronic components, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (Optimum Value: MPEP 2144.05 II-B).

Claim 10: Ishikawa discloses a heating, ventilation, and/or air conditioning (HVAC) unit (i.e., preamble, intended use), comprising: 
a base wall (i.e., back plate 11 used as base wall) coupled to a side wall (i.e., annotated by examiner in FIG.7); 
a voltage power component (i.e., power supply board 13 used as voltage power component) coupled to the base wall (i.e., 11); 
a panel (i.e., lid 2 used as panel) coupled to the side wall (i.e., annotated by examiner in FIG.7), 
wherein the panel (i.e., 2) is configured to transition between a closed configuration that occludes the base wall (i.e., 11) from an exterior (i.e., inherent) of the HVAC unit (i.e., to clarify, HVAC unit is not positively claimed, it is not part of the claimed invention, the body of the claim does not require HVAC unit, it is intended use) and an open configuration that exposes the base wall (i.e., 11) to the exterior of the HVAC unit (i.e., to clarify, HVAC unit is not positively claimed, it is not part of the claimed invention, the body of the claim does not require HVAC unit, it is intended use), and 
an air gap (i.e., air gap is formed between 2 and 11 in closed configuration) spans between the panel (i.e., 2) and the voltage power component (i.e., 13) in the closed configuration of the panel (i.e., 2); and 
a voltage control component (i.e., printed circuit board 8a/8b used as voltage control component) coupled to the panel (i.e., 2), wherein the voltage control component (i.e., 8a/8b) is disposed on a side (i.e., inherent) of the panel (i.e., 2) opposite the air gap (i.e., air gap is formed between 2 and 11 in closed configuration) in the closed configuration of the panel (i.e., 2).  

    PNG
    media_image2.png
    516
    576
    media_image2.png
    Greyscale

Ishikawa in claim 10 discloses the power component and the voltage control component (i.e., paragraph [5]), except for a high voltage power component, and a low voltage control component. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the apparatus of Ishikawa to optimize a high voltage power component and a low voltage control component as it is required depending on the number of incorporated various electronic components, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (Optimum Value: MPEP 2144.05 II-B).

Claim 11: Ishikawa as modified discloses the apparatus as claimed in claim 10, comprising a hinge (i.e., 16) coupling the panel (i.e., 2) to the side wall (i.e., annotated by examiner in FIG.7), wherein the panel (i.e., 2) is configured to rotate about the hinge (i.e., 2) to transition between the closed configuration and the open configuration (i.e., see FIG.7).  

Claim 12: Ishikawa as modified discloses the apparatus as claimed in claim 10, wherein the panel (i.e., 2) extends generally parallel to the base wall (i.e., 11) in the closed configuration.  

Claim 13: Ishikawa as modified discloses the apparatus as claimed in claim 10, wherein the base wall (i.e., 11) extends generally perpendicular (i.e., see annotated FIG.7) to the side wall (i.e., annotated by examiner in FIG.7).  

    PNG
    media_image2.png
    516
    576
    media_image2.png
    Greyscale

Claim 14: Ishikawa as modified discloses an insulation material (i.e., paragraph [2] [23] [30]), except for the base wall comprises an insulation material. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to further modify the apparatus of Ishikawa to include duplicate of insulation materials for the purpose of insulating the base wall, since it has been held that mere duplication of the essential working parts of a known device involves only routine skill in the art (Duplication of parts: MPEP 2144.04 VI-B).

Claim 15: Ishikawa discloses a heating, ventilation, and/or air conditioning system (i.e., preamble, intended use), comprising: 
a plurality of walls (i.e., annotated by examiner in FIG.7) forming a recess (i.e., annotated by examiner in FIG.7) in a housing (i.e., main body 1 used as housing) of the HVAC system (i.e., to clarify, HVAC unit is not positively claimed, it is not part of the claimed invention, the body of the claim does not require HVAC unit, it is intended use); 
a voltage power component (i.e., power supply board 13 used as voltage power component) coupled to a first wall of the plurality of walls (i.e., annotated by examiner in FIG.7); 
a panel (i.e., lid 2 used as panel) rotatably coupled to a second wall of the plurality of walls (i.e., annotated by examiner in FIG.7), 
wherein the panel (i.e., 2) is configured to rotate between a closed configuration that blocks access to an interior (i.e., interior) of the recess and an open configuration that enables access to the interior of the recess, and 
the panel (i.e., 2) is offset from the first wall to (i.e., annotated by examiner in FIG.7) form an air gap (i.e., air gap is formed between 2 and one of the walls in closed configuration) between the panel (i.e., 2) and the first wall (i.e., annotated by examiner in FIG.7) in the closed configuration of the panel (i.e., 2); and 
a voltage control component (i.e., printed circuit board 8a/8b used as voltage control component) coupled to an exterior surface (i.e., interior) of the panel (i.e., 2) that is opposite the air gap (i.e., air gap is formed between 2 and one of the walls in closed configuration) in the closed configuration of the panel (i.e., 2).  
[AltContent: arrow][AltContent: textbox (Recess )][AltContent: rect]
    PNG
    media_image4.png
    514
    524
    media_image4.png
    Greyscale

Ishikawa discloses the claimed limitations as claimed in claim 15, except for high voltage power components, and low voltage control components. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the apparatus of Ishikawa to optimize a high voltage power component and a low voltage control component as it is required depending on the number of incorporated various electronic components, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (Optimum Value: MPEP 2144.05 II-B).
Further, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to further modify the apparatus of Ishikawa to include high voltage power and low voltage control components as it is required depending on the number of incorporated various electronic components, since it has been held that mere duplication of the essential working parts of a known device involves only routine skill in the art (Duplication of parts: MPEP 2144.04 VI-B).

Claim 16: Ishikawa as modified discloses the apparatus as claimed in claim 15, wherein the panel (i.e., 2) is configured to at least partially extend out of the housing (i.e., 1) in the open configuration (i.e., see FIG.7).  

    PNG
    media_image4.png
    514
    524
    media_image4.png
    Greyscale


Claim 18: Ishikawa as modified discloses the apparatus as claimed in claim 15, wherein the high voltage power components (i.e., as Ishikawa was modified to include duplicate of high voltage power components 13) extend within the air gap (i.e., air gap is formed between 2 and one of the walls in closed configuration) and toward the panel (i.e., 2).  

Claim 19: Ishikawa as modified discloses the apparatus as claimed in claim 15, wherein the panel (i.e., 2) comprises a locking component (i.e., 18) configured to releasably secure the panel (i.e., 2) in the closed configuration.  

    PNG
    media_image5.png
    490
    662
    media_image5.png
    Greyscale

Claim 20: Ishikawa as modified discloses the apparatus as claimed in claim 15, wherein the plurality of walls (i.e., annotated by examiner in FIG.7) is configured to engage a surface (i.e., inherent) of the housing (i.e., 1) to form the recess (i.e., annotated by examiner in FIG.7), and the panel (i.e., 2) is offset from the surface to form a gap between the panel (i.e., 2) and the surface (i.e., gap formed between 2 & surface of housing 1).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa (JPH 07274318 A), in view of Burnett (11,293,653 B1).

Claim 5: Ishikawa fails to disclose a magnet configured to releasably secure the panel to the second side wall in the closed configuration.
	However, Burnett teaches a magnet configured (i.e., column 3 lines 37-40: door 202 comprises magnet) to releasably secure a panel to a side wall in a closed configuration (i.e., see FIG.4) for the purpose of holding the door (column 3 line 40).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the apparatus of Ishikawa to include a magnet configured to releasably secure the panel to the second side wall in the closed configuration as taught by Burnett in order to hold the door.

Claims 6, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa (JPH 07274318 A), in view of Chu (2020/0158355 A1).

Claim 6: Ishikawa fails to disclose a handle coupled to the panel on the side of the panel opposite the air gap.  
	However, Chu teaches a handle (i.e., 20) coupled to a panel on a side of the panel opposite an air gap (i.e., FIG.1) for the purpose of easily opening and closing the door.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the apparatus of Ishikawa to include a handle coupled to the panel on the side of the panel opposite the air gap as taught by Chu in order to easily open and close the door.

Claim 17: Ishikawa further fails to disclose a handle coupled to the exterior surface of the panel.  
However, Chu teaches a handle (i.e., 20) coupled to an exterior surface of a panel (i.e., FIG.1) for the purpose of easily opening and closing the door.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the apparatus of Ishikawa to include a handle coupled to the panel on the side of the panel opposite the air gap as taught by Chu in order to easily open and close the door.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure which is relevant to air handling unit:
Cotton (2016/0106008 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMRAN TAVAKOLDAVANI whose telephone number is (313)446-6612.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAMRAN TAVAKOLDAVANI/Examiner, Art Unit 3763                                                                                                                                                                                                        /HENRY T CRENSHAW/Primary Examiner, Art Unit 3763